                         Case 2:20-cv-01098-JCM-EJY Document 13
                                                             14 Filed 08/10/20 Page 1 of 2



                      1 McCormick, Barstow, Sheppard,
                        Wayte & Carruth LLP
                      2 Wade M. Hansard
                        Nevada Bar No. 8104
                      3   wade.hansard@mccormickbarstow.com
                        Jonathan W Carlson
                      4 Nevada Bar No. 10536
                          jonathan.carlson@mccormickbarstow.com
                      5 Renee M Maxfield
                        Nevada Bar No. 12814
                      6   renee.maxfield@mccormickbarstow.com
                        8337 West Sunset Road, Suite 350
                      7 Las Vegas, Nevada 89113
                        Telephone:    (702) 949-1100
                      8 Facsimile:    (702) 949-1101

                  9 Attorneys for GEICO CASUALTY COMPANY
                    erroneously sued and served herein as
                 10 GOVERNMENT EMPLOYEES INSURANCE
                    COMPANY d/b/a GEICO
                 11
                                                UNITED STATES DISTRICT COURT
                 12
                                                       DISTRICT OF NEVADA
                 13

                 14
                         COLETTE MORALES, individually;                 Case No. 2:20-cv-01098-JCM-EJY
                 15
                                      Plaintiff,                        STIPULATION AND ORDER TO
                 16                                                     EXTEND TIME TO OPPOSE
                               v.                                       DEFENDANT’S MOTION TO DISMISS,
                 17                                                     OR IN THE ALTERNATIVE, TO
                    GOVERNMENT EMPLOYEES                                SEVER/BIFURCATE AND TO STAY
                 18 INSURANCE COMPANY d/b/a GEICO;                      CLAIMS FOR BAD FAITH
                    DOES I through X, inclusive; and ROE
                 19 CORPORATIONS I through X, inclusive;                (THIRD REQUEST)
                 20                   Defendants.

                 21

                 22            IT IS HEREBY STIPULATED by the parties above named, by and through their respective

                 23 counsel of record, that Plaintiff COLETTE MORALES be granted an extension of time in which to

                 24 file a response to Defendant GEICO CASUALTY COMPANY erroneously sued and served herein

                 25 as GOVERNMENT EMPLOYEES INSURANCE COMPANY d/b/a GEICO’s Motion to Dismiss

                 26 or in the Alternative, to Sever/Bifurcate and to Stay Claims for Bad Faith [Doc. 5 and Doc. 6] which

                 27 was filed on June 24, 2020. The parties stipulate to extending the time for Plaintiff’s response to

                 28 August 24, 2020. The parties are continuing to discuss the possibility of binding arbitration. This
MCCORMICK, BARSTOW,                                                                Case No. 2:20-cv-01098-JCM-EJY
 SHEPPARD, W AYTE &
    CARRUTH LLP          STIPULATION AND ORDER TO EXTEND TIME TO OPPOSE DEFENDANT’S MOTION TO DISMISS, OR IN
 8337 WEST SUNSET
  ROAD, SUITE 350               THE ALTERNATIVE, TO SEVER/BIFURCATE AND TO STAY CLAIMS FOR BAD FAITH
LAS VEGAS NV 89113
                           Case 2:20-cv-01098-JCM-EJY Document 13
                                                               14 Filed 08/10/20 Page 2 of 2



                      1 is the third stipulation for extension of time to file Plaintiff’s response.

                      2               DATED this 10th day of August, 2020

                      3                                               ATKINSON WATKINS & HOFFMANN, LLP
                      4

                      5                                               By          /s/ Matthew W. Hoffmann
                                                                            Matthew W. Hoffmann, Esq.
                      6                                                     Nevada Bar No. 009061
                                                                            10789 W. Twain Ave., Suite 100
                      7                                                     Las Vegas, NV 89135
                                                                            Telephone: 702-562-6000
                      8

                      9
                                      DATED this 10th day of August, 2020
                 10
                                                                      McCORMICK, BARSTOW, SHEPPARD,
                 11                                                   WAYTE & CARRUTH LLP

                 12
                                                                      By           /s/ Wade M. Hansard
                 13                                                         Wade M. Hansard, Nevada Bar No. 8104
                 14                                                         Jonathan W. Carlson, Nevada Bar No. 10536
                                                                            Renee M. Maxfield, Nevada Bar No. 12814
                 15                                                         8337 West Sunset Road, Suite 350
                                                                            Las Vegas, Nevada 89113
                 16                                                         Telephone (702) 949-1100
                 17
                                                                            Attorneys for Defendant
                 18
                                                                         ORDER
                 19
                                      IT IS SO ORDERED.
                 20
                                            August
                                      DATED this     10, of
                                                 ___ day 2020.
                                                            August, 2020
                 21

                 22

                 23                                                         UNITED STATES DISTRICT JUDGE
                 24

                 25       7021901.1

                 26

                 27

                 28
MCCORMICK, BARSTOW,
                                                                  2                 Case No. 2:20-cv-01098-JCM-EJY
 SHEPPARD, W AYTE &
    CARRUTH LLP           STIPULATION AND ORDER TO EXTEND TIME TO OPPOSE DEFENDANT’S MOTION TO DISMISS, OR IN
 8337 WEST SUNSET
  ROAD, SUITE 350                THE ALTERNATIVE, TO SEVER/BIFURCATE AND TO STAY CLAIMS FOR BAD FAITH
LAS VEGAS NV 89113
